20-08949-rdd     Doc 104     Filed 02/08/21 Entered 02/08/21 17:06:55            Main Document
                                          Pg 1 of 2


AVROM R. VANN, ESQUIRE
AVROM R. VANN, P.C.
1211 Avenue of the Americas - 40th Floor
New York, New York 10036
Telephone: (212) 382-1700
Email: a2442@aol.com
Attorney for Plaintiff, Mosdos Chofetz Chaim Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________X

In Re:                                                              Chapter 11

MOSDOS CHOFETZ CHAIM INC.                                           Case No. 12-2361-rdd
                                                                    Post Confirmation
_______________________________________________X
MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,
SIMA WEINTRAUB, derivatively on behalf of MOSDOS                    Adv. Pro. No. 20-08949-rdd
CHOFETZ CHAIM INC., DANIEL ROSENBLUM,
 derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,
JOSEPH GRUNWALD, derivatively on behalf of MOSDOS
 CHOFETZ CHAIM INC., and YISROEL HOCHMAN,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,

                                             Plaintiffs,

                      -against-

MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM
INC., TBG RADIN LLC, SHEM OLAM LLC.,
CONGREGATION RADIN DEVELOPMENT INC.,
ARYEH ZAKS, BEATRICE WALDMAN ZAKS,
HENOCH ZAKS, MENDEL ZAKS, GITTEL ZAKS
LAYOSH, SAMUEL MARKOWITZ and STERLING
NATIONAL BANK,

                                             Defendants.
________________________________________________X

               NOTICE OF MOTION OF PLAINTIFF, MOSDOS CHOFETZ
               CHAIM INC., FOR RECONSIDERATION, REARGUMENT
               AND/OR RELIEF FROM ORDER

SIRS;

         PLEASE TAKE NOTICE, that upon the annexed Motion of Plaintiff, Mosdos Chofetz

Chaim Inc., for Reconsideration, Reargument And/or Relief from Order, the undersigned will

move this Court at a date and time to be set by the Court for an Order granting reconsideration,

reargument and/or relief from the prior Order of this Court dated January 27, 2021 [DE 102]
20-08949-rdd      Doc 104      Filed 02/08/21 Entered 02/08/21 17:06:55              Main Document
                                            Pg 2 of 2


(hereinafter the “Order”) and upon the granting of this motion entering an order modifying the

Order in the manner as set forth in the section of the Motion entitled “Relief Requested”.

Furthermore, in the event that this Court, in its discretion, does not grant all of the relief sought

in this Motion, then this Motion seeks a stay of all further proceedings before this Court pending

an appeal of this Court’s Order and ruling on this Motion to the United States District Court for

the SouthernDistrict of New York.

Dated: February 8, 2021
                                               AVROM R. VANN, P.C.
                                               Attorneys for Plaintiff,
                                                      MOSDOS CHOFETZ CHAIM INC.
                                                       S/ Avrom R. Vann

                                               By:________________________
                                                     Avrom R. Vann, Esquire

                                               Office and Post Office Address
                                               1211 Avenue of the Americas -40th Floor
                                               New York, New York 10036-8718
                                               (212) 382-1700



Dated: New York, New York
       February 8, 2021



                                                       AVROM R. VANN, P.C.
                                                       Attorneys for Plaintiff,
                                                              MOSDOS CHOFETZ CHAIM INC.

                                                               S/ Avrom R. Vann

                                                       By:______________________________
                                                             Avrom R. Vann, Esquire

                                                       Office and Post Office Address
                                                       1211 Avenue of the Americas - 40th Floor
                                                       New York, New York 10036
                                                       (212) 382-1700

To:    All counsel of Record Via Electronic Filing
       Doniel Rosenblum dr613@aol.com
       Joseph Grunwald josephgr_2000@yahoo.com
       Yisroel Hochman Faigych@gmail.com
       Rabbi Mayer Zaks and Sima Zaks Weintraub Feag123@yahoo.com
